                Case 2:19-cv-10956-DMG-RAO Document 32-2 Filed 02/05/20 Page 1 of 2 Page ID #:1035



                       1        BRUCE J. SARCHET, Bar No. 121042
                                bsarchet@littler.com
                       2        MICHAEL J. LOTITO, Bar No. 108740
                                mlotito@littler.com
                       3        JAMES A. PARETTI, JR.
                                jparetti@littler.com
                       4        LITTLER MENDELSON, P.C.
                                500 Capitol Mall
                       5        Suite 2000
                                Sacramento, CA 95814
                       6        Telephone: 916.830.7200
                                Facsimile: 916.561.0828
                       7
                                Attorneys for Amici Curiae
                       8        CHAMBER OF COMMERCE OF
                                THE UNITED STATES OF AMERICA
                       9        ENGINE ADVOCACY
                    10
                                                      UNITED STATES DISTRICT COURT
                    11
                                                    CENTRAL DISTRICT OF CALIFORNIA
                    12
                    13
                               LYDIA OLSON, MIGUEL PEREZ,
                    14         POSTMATES INC., and UBER
                               TECHNOLOGIES, INC.,                       Case No. 2:19-cv-10956-DMG-RAO
                    15
                                              Plaintiffs,                [PROPOSED] ORDER GRANTING
                    16                                                   MOTION FOR LEAVE TO FILE
                               v.                                        BRIEF AMICI CURIAE IN
                    17                                                   SUPPORT OF PLAINTIFFS’
                               STATE OF CALIFORNIA; XAVIER               MOTION FOR A PRELIMINARY
                    18                                                   INJUNCTION
                               BECERRA, in his capacity as Attorney
                    19         General of the State of California; and   Judge:          Hon. Dolly M. Gee
                               “JOHN DOE,” in his official capacity,     Hearing Date:   February 7, 2020
                    20                                                   Time:           2:00 P.M.
                                              Defendants.
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                Case 2:19-cv-10956-DMG-RAO Document 32-2 Filed 02/05/20 Page 2 of 2 Page ID #:1036



                       1             It is hereby ORDERED that the Motion for Leave to File Brief of Amici Curiae
                       2
                               by the Chamber of Commerce of the United States of America and Engine Advocacy
                       3
                       4       in support of Plaintiffs’ Motion for a Preliminary Injunction is GRANTED, and that

                       5       the Clerk is ordered to file the amici curiae brief that accompanied the motion on the
                       6
                               docket.
                       7
                       8             IT IS SO ORDERED.
                       9
                    10
                               Dated: ____________________, 2020
                    11
                    12
                    13                                         ___________________________________________
                    14                                         DOLLY M. GEE
                                                               United States District Judge
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
                                                                         2
         916.830.7200
